UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ALSOP,
Plaintiff, CIVIL ACTION NO. 3:17-cv-02307
v. (MARIANI, J.)
(SAPORITO, M.J.)
FEDERAL BUREAU OF PRISONS, Wy Fit
et al., LKes ED

 

Defendants. PEp 2019
MEMORANDUM oa
ERK

This is a prisoner civil rights action. The plaintiff, Christopher
Alsop, is a federal inmate incarcerated at FCI Cumberland, located in
Allegheny County, Maryland. At the time of filing, however, he was
incarcerated at FCI Allenwood Low, located in Union County,
Pennsylvania.

I. BACKGROUND

In his fifth amended complaint, the plaintiff has primarily asserted
the violation of his First and Eighth Amendment rights pursuant to
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971). Most of his claims are based on alleged deliberate

indifference by the defendants to his serious medical needs. In addition
to these constitutional tort claims against the individual defendants,
Alsop has asserted claims against the Federal Bureau of Prisons under
Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and against the
United States itself under the Federal Tort Claims Act (“FTCA”), 28
U.S.C. § 2671 et seq. For relief, he seeks injunctive relief and an award of
compensatory and punitive damages.

This motion concerns the plaintiffs FTCA claims only. In this
claim, the plaintiff alleges that various of the individual defendants were
negligent in treating—or denying or delaying treatment of—his varicose
veins. Some of these defendants were medical professionals, others were
not. Under the applicable substantive state law, a plaintiff is generally
required to file a certificate of merit in support of a complaint asserting
professional negligence claims. Here, Alsop has filed no such certificate.

On September 16, 2019, Alsop filed a pro se motion for a
determination by the Court that a certificate of merit is not necessary in
this action, together with a brief in support of his motion. (Doc. 123; Doc.

124.) The defendants have filed a brief in response to the plaintiffs
motion. (Doc. 134.) Alsop has filed a reply brief.1 (Doc. 141.) The matter

is now ripe for decision.

II. DISCUSSION

The FTCA requires a court to apply the substantive tort laws of the
state in which the alleged tort arose. Gould Elec. Inc. v. United States,
220 F.3d 169, 179 (3d Cir. 2000). Here, the alleged tort of negligence—
whether characterized as_ professional negligence or ordinary
negligence—occurred in Pennsylvania, and therefore Pennsylvania state
law applies.

Pennsylvania law requires a plaintiff alleging medical malpractice,
or any other form of professional negligence, to file a certificate of merit,
which must attest either that an appropriate licensed professional
supplied a written statement that there exists a reasonable probability

that the care provided fell outside acceptable professional standards,? or

 

1 Alsop has also filed a document styled “Typo Mistake,” in which
he sought to amend two passages in the reply brief referring to a
“con[cJussion that last[ed] for about 2 minute[s]” to state that the
concussion only “last[ed] for about 20 second[s].” (Doc. 144; see also Doc.
141 J 37-38.) The reply brief shall be deemed to have been so amended.

2 Ifthe plaintiff is pro se, a copy of the licensed professional’s written
statement must be attached to the certificate of merit. Pa. R. Civ. P.
1042.3(e).
that expert testimony of an appropriate licensed professional is
unnecessary. Pa. R. Civ. P. 1042.3(a)(1) & (8). This requirement is a
substantive rule and applies even where, as here, the claim is brought in
federal court. See Liggon-Redding v. Estate of Sugarman, 659 F.3d 258,
264-65 (8d Cir. 2011). Ignorance of the rule does not excuse failure to
comply, even for a pro se plaintiff. See Hoover v. Davila, 862 A.2d 591,
594 (Pa. Super. Ct. 2004).

Under Rule 1042.3, a plaintiff asserting a professional negligence
claim must file a certificate of merit within sixty days after the filing of a
complaint. Pa. R. Civ. P. 1042.3(a). This sixty-day time period may be
extended by the court for successive periods of up to sixty days each, with
no limit on the number of sixty-day extensions that the court might grant.
Pa. R. Civ. P. 1042.3(d) & note. Such a motion to extend is timely if it is
filed within thirty days after the defendant files a notice of intention to
enter judgment non pros or before the expiration of any extension of time
previously granted by the court, whichever is later. Pa. R. Civ. P.
1042.3(d).

Under Rules 1042.6 and 1042.7, a defendant to a professional

negligence claim may seek to have the complaint dismissed if the plaintiff
has failed to file the requisite certificate of merit. In Pennsylvania state
court, this is a two-step procedure. First, the defendant may file a written
notice of intention to enter judgment non pros, but no sooner than the
thirty-first day after the filing of the complaint. Pa. R. Civ. P. 1042.6(a).
Then, no less than thirty days after filing the notice of intention, the
defendant may file a praecipe for entry of judgment non pros. Pa. R. Civ.
P. 1042.7(a). In the interim, the plaintiff may file a motion to extend the
time to file a certificate of merit or a motion for a determination that a
certificate of merit is not necessary. Pa. R. Civ. P. 1042.3(d); Pa. R. Civ.
P. 1042.6(c).3 If no certificate of merit has been filed at the time of the
defendant’s praecipe, and there is no pending timely motion to extend or
a motion for a determination that a certificate of merit is unnecessary,
the prothonotary must enter judgment non pros against the plaintiff. Pa.
R. Civ. P. 1042.7(a).

In the federal system, applying Pennsylvania law, the procedure is

 

3 Rule 1042.6(c) permits a plaintiff to file a motion for a
determination that a certificate of merit is not necessary at any time prior
to entry of judgment non pros. Pa. R. Civ. P. 1042.6(c) & note. If the court
determines that a certificate of merit is required, the plaintiff is required
to file a certificate of merit within twenty days of the court order. Pa. R.
Civ. P. 1042.6(c).

-5-

 
necessarily different as “there is no procedural mechanism for a
defendant to ask the clerk to dismiss a claim. Rather, failure to submit
the certificate is a possible ground for dismissal by the district court,
when properly presented to the court in a motion to dismiss.” Bresnahan
uv. Schenker, 498 F. Supp. 2d 758, 762 (E.D. Pa. 2007); see also Keel-
Johnson v. Amsbaugh, No. 1:07-CV-200, 2009 WL 648970, at *3 & n.2
(M.D. Pa. Mar. 10, 2009). Ordinarily, dismissal for failure to file a
certificate of merit is without prejudice. See Donelly v. O’Malley &
Langan, PC, 370 Fed. App’x 347, 350 (3d Cir. 2010) (per curiam); Booker
v. United States, 366 Fed. App’x 425, 427 (3d Cir. 2010). But see Slewion
v. Weinstein, No. 12-3266, 2013 WL 979432, at *1 (3d Cir. Mar. 14, 2013)
(per curiam) (dismissal with prejudice appropriate where statute of
limitations has run and amendment would be futile).

In this case, the defendants have not yet moved to dismiss the
complaint, nor have they filed a notice of intent to seek judgment non
pros. In anticipation of such a motion, however, the plaintiff has moved
pursuant to Rule 1042.6(c) for a determination by the Court whether a
certificate of merit is necessary. Alsop contends that his FTCA claim

sounds in ordinary negligence, rather than professional negligence, and

 
thus a certificate of merit should not be necessary. The defendants, for
their part, argue that the plaintiffs FTCA claim turns on “questions
involving medical judgment,” and therefore it is a professional negligence
claim for which expert testimony will be required for the plaintiff to
establish the relevant professional standard of care and breach of that
standard.

Here, the plaintiff has identified several individual defendants
upon whose conduct his FTCA claim against the United States is based.
Three of these defendants—D.K. White (the prison’s warden), James
Potope (the prison’s health services administrator), and Bret Brosious
(the prison’s assistant health services administrator)—are not licensed
medical professionals, but non-medical prison administrators who are
not subject to the certificate of merit requirements nor subject to a
heightened professional standard of care. See Cornish v. City of
Philadelphia, Civil Action No. 14-6920, 2016 WL 233691, at *5 & n9
(E.D. Pa. Jan. 19, 2016). A certificate of merit is not required with respect
to these three non-medical defendants, against whom Alsop’s claims do
indeed appear to sound in ordinary negligence.

The remaining defendants named in Alsop’s FTCA claim—

 

 

 

arpsrirsenme oF hems SPER NR NA IRR mdm AgI Ie ecene gang
Catherine Gore (a family nurse practitioner), John Stoltz (a physician
assistant), Dr. Elizabete Santos-Stahl (a physician and the prison’s
clinical director), Dr. Michael D. Carvajal (a physician and regional
director for the BOP), and Dr. John Manenti (a physician and regional
director for the BOP)—are licensed medical providers. With respect to
these medical defendants, the plaintiff has clearly failed to comply with
the requirements of Rule 1042.3(a)(1). He has failed to file a certificate of
merit with an attached copy of a licensed medical professional’s written
statement that there exists a reasonable probability that the care
provided fell outside acceptable professional standards. See Pa. R. Civ. P.
1042.3(a)(1) & (e).

A pro se plaintiffs failure to meet the technical requirements of
Rule 1042.3 may be excused by the court where the plaintiff has made a
substantial effort to comply with the rule or provided a reasonable excuse
for failing to do so. See Booker, 366 Fed. App’x at 427-29; Ramos v. Quien,
631 F. Supp. 2d 601, 611-12 (E.D. Pa. 2008). “The purpose of the required
certificate of merit is to ‘assure that malpractice claims for which there

is no expert support will be terminated at an early stage in the

proceedings.” Green v. Fisher, No. 1:CV-12-00982, 2014 WL 65763, at *12

 

 

 
(M.D. Pa. Jan. 8, 2014) (quoting Chamberlain v. Giampapa, 210 F.3d 154,
160 (8d Cir. 2000)). The plaintiffs failure to obtain a written statement
from any medical professional underscores the lack of expert support for
his medical negligence claim against these defendants.

But the Court has an obligation to liberally construe pro se
pleadings and other submissions, particularly when dealing with
imprisoned pro se litigants. See generally Mala v. Crown Bay Marina,
Inc., 704 F.8d 239, 244-46 (3d Cir. 2013). Here, the plaintiffs motion
contains a clear and unambiguous written statement, signed by Alsop,
that “expert testimony of an appropriate licensed professional is
unnecessary for prosecution of the claim.” (Doc. 123 § C.) See Pa. R. Civ.
P. 1042.3(a)(3). Although not set out in a separate document labeled
“certificate of merit,” this statement substantially satisfies the
requirements of Rule 1042.3(a)(3). In view of Alsop’s status as a pro se
prisoner litigant, we construe this as a Rule 1042.3(a)(8) certificate of
merit.

Whether the plaintiffs FTCA claim requires expert testimony to
establish malpractice is a matter for another day. A district court is not

free to reject the plaintiff's reliance on Rule 1042.3(a)(3) and dismiss a

rasa poe

 
complaint for failure to file a certificate of merit under Rule 1042.3(a)(1).
Liggon-Redding, 659 F.3d at 265 & n.5; see also Scales v. Witherite, No.
3:10-CV-0333, 2011 WL 5239142, at *2 (M.D. Pa. Nov. 1, 2011) (“{A] filing
that a litigant intends to proceed without an expert, even in a case where
the Court believes an expert will be necessary, will satisfy Pennsylvania’s
certificate of merit requirement.”). In such a case, the plaintiff will be
barred from offering expert testimony later in the litigation, absent
exceptional circumstances, and the consequence of the plaintiff's decision
to forego a Rule 1042.3(a)(1) certification should be dealt with on
summary judgment or at trial. Liggon-Redding, 659 F.3d at 265. See
generally Redding v. Estate of Sugarman, 535 Fed. App’x 99 (3d Cir.
2013) (affirming summary judgment against plaintiff who failed to
proffer expert testimony to establish relevant professional standards and
breach thereof).

III. CONCLUSION

Under the facts presented, this pro se prisoner-plaintiffs written
and signed statement contained within the instant motion (Doc. 123 § C)
satisfies the requirements of Rule 1042.3(a)(3). Whether the plaintiff's

reliance on a Rule 1042.3(a)(8) certificate of merit is appropriate on the

-10-
facts alleged is not before the Court at this time.

Accordingly, the plaintiff having substantially complied with the
requirements of Rule 1042.3(a)(3), his pro se motion for a determination
as to the necessity of a certificate of merit (Doc. 123) will be denied as

moot.

An appropriate order follows.

Dated: November __]¥ , 2019 S. - .
OSEPH F.S ITO, JR.
United States Magistrate Judge

-ll-
